Citation Nr: 0834584	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-41 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO implicitly 
reopened a claim for service connection for hepatitis and 
denied the claim upon the merits.

The veteran was scheduled for an April 2007 travel board 
hearing, but did not show for this hearing.  The request for 
a hearing, therefore, will be treated as though it had been 
withdrawn.  See 38 C.F.R. § 20.704.

In his July 2004 claim, the veteran also listed "chronic 
fatigue" as a disability he was claiming was service 
connected, but he crossed out the date the disability began, 
and the dates and place treated.  In the November 2005 
statement of the case and February 2007 supplemental 
statement of the case, the RO indicated that the claim for 
hepatitis was also claimed as chronic fatigue.  In the notice 
of disagreement and substantive appeal (VA Form 9), neither 
the veteran nor his representative has made note of a 
separate "chronic fatigue" disability, and there is no 
medical evidence of a separate diagnosis, to include a 
diagnosis of chronic fatigue syndrome.  Under these 
circumstances, the Board finds that there is no separate 
claim for chronic fatigue, but rather "chronic fatigue" is 
considered a symptom of the claimed hepatitis.

As discussed in greater detail below, the veteran was 
originally denied service connection for hepatitis in a 
January 1978 rating decision.  At that time, there was 
medical evidence of a diagnosis of hepatitis B.  In the 
veteran's current appeal, the medical evidence indicates that 
the veteran has a current diagnosis of hepatitis C.  The 
Board has construed the current claim as an application to 
reopen service connection for the disease hepatitis, 
generally, without reference to a specific type (i.e 
hepatitis B versus hepatitis C), as that it how the 
disability was claimed in the original November 1977 claim 
and at the July 2004 claim.  See 38 C.F.R. § 3.156.  To the 
extent that the new diagnosis of hepatitis C represents a new 
claim, there is no harm to the veteran's appeal in treating 
the appeal as an application to reopen as the instant claim 
reopens the claim and remands the appeal for additional 
development.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

Further, in this regard, during this current appeal, the RO 
has not explicitly reopened the claim for service connection.  
The RO, however, did discuss the merits of the case and did 
schedule the veteran for a VA examination, indicating that 
the claim was reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Regardless of the RO's action regarding reopening the 
veteran's claim, the Board must independently address the 
issue of reopening the veteran's previously denied claim. See 
Barnett v. Brown, 8 Vet. App. 1 (1995); see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).

Although the claims file indicates that the RO scheduled the 
veteran for a VA examination, there is no notice in the 
claims file to show that the veteran was informed of the 
date, time and place of the VA examination.  Therefore, the 
Board finds that denial of the reopened claim based on the 
veteran's failure to report for the examination is not 
appropriate.  See 38 C.F.R. § 3.655.

The reopened claim for service connection for hepatitis (as 
the result of the instant Board decision) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
hepatitis in a January 1978 rating decision.  

2.  Evidence obtained since the January 1978 rating decision 
denying service connection for hepatitis is not cumulative of 
previously considered evidence, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The January 1978 rating decision is final regarding 
service connection for hepatitis.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 (2007).

2.  New and material evidence has been received since the 
January 1978 rating decision regarding service connection for 
hepatitis; accordingly, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran has asserted that he has hepatitis attributable 
to service.  In a January 1978 unappealed rating decision, 
the RO denied service connection for hepatitis.  The January 
1978 rating decision, therefore, became final.  See 38 
U.S.C.A. § 7105.

The veteran filed an application to reopen the claim for 
service connection in July 2004.

In a May 2005 rating decision, the RO implicitly found that 
new and material evidence had been submitted sufficient to 
reopen the claim as the claim was denied upon the merits.  
The RO denied the claim, noting the absence of medical 
evidence showing a relationship between service and the 
current diagnosed hepatitis C.  

As noted in the introduction, although the RO reopened the 
claim, the Board must independently address the issue of 
reopening the veteran's previously denied claim. See Barnett 
v. Brown, 8 Vet. App. 1 (1995); see also Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the final 
decision in January 1978.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In the January 1978 rating decision, the RO documented that 
service records showed no treatment or diagnosis of 
hepatitis.  It appears that the claim was denied based on the 
finding of no medical evidence dated during service showing a 
diagnosis of hepatitis.  

Service medical records do not document any treatment for 
hepatitis or jaundice.  In a September 1975 report of medical 
examination, completed prior to discharge from service, the 
veteran was noted to have a tattoo on the right arm.  This 
tattoo was not noted on the August 1972 report of medical 
examination completed prior to service.

In the veteran's original November 1977 claim, he indicated 
that he was treated by VA for hepatitis.  The claims file 
contained records of this VA inpatient treatment also dated 
in November 1977, approximately two years after separation 
from service.  The clinician completing the hospital summary 
wrote that the veteran was admitted for a second episode of 
"painless jaundice".  The clinician documented that the 
veteran had an episode of painless jaundice while in service.  
The veteran reported that there were seven or eight cases of 
similar hepatitis in his barracks.  Blood test revealed that 
the jaundice was not secondary to drug use.  The clinician 
noted that the veteran had two tattoos by a "professional as 
a child."  The veteran also indicated history of alcohol 
use.  At this time, the clinician did not identify any other 
risk factors the veteran endorsed for hepatitis infection, 
including intravenous (IV) drug use.  Due to the veteran's 
rapid recovery during this treatment, a liver biopsy was 
found not to be indicated as the veteran was unlikely to have 
chronic hepatitis.  Diagnosis was recurrent jaundice, 
probably secondary to infection, with hepatitis B.  

In an addendum dated later in November 1977, the clinician 
noted that numerous gallstones were found.  The clinician 
opined that it was impossible to determine if the veteran's 
jaundice was secondary to hepatitis B or due to a common duct 
stone which has passed.  The veteran was to be referred for 
elective cholecystectomy.  

Since the January 1978 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes medical documentation that the veteran underwent a 
cholecystectomy.

In the veteran's July 2004 application to reopen, he wrote 
that during service he, along with others, was informed that 
people had been infected with hepatitis from the mess hall.  
The veteran indicted that he was tested for hepatitis and the 
test was positive.  In a November 2004 statement, the veteran 
asserted that he was treated for six weeks to two months 
before he was released back to his unit.

A February 2004 private medical record reveals a diagnosis of 
hepatitis C.

Review of an April 2005 VA treatment record confirms a 
diagnosis of hepatitis C.  The clinician noted the veteran's 
history of acute icteric hepatitis in 1973 (during service), 
which was symptomatic for several weeks.  Additional history 
included a second episode of icteric hepatitis in 1980, which 
lasted several days.  The clinician noted that the veteran 
had used IV drugs a couple of times in 1968 and 1969 (prior 
to service) and got tattoos in 1967 (prior to service) and 
after service (1992).  The clinician also reported that the 
veteran had a history of heavy drinking.

In the January 1978 rating decision, the RO denied the claim, 
at least in part, on the finding that, while the medical 
evidence included a history of in-service hepatitis reported 
only two years after service, it also included an opinion 
that it was unlikely that the veteran had chronic hepatitis 
during service; a physician indicated that a liver biopsy was 
not performed because the veteran's episode of hepatitis had 
resolved.  There is also some suggestion that the veteran's 
in-service jaundice may have been related to gall bladder 
disease (stones) rather than secondary to a liver disorder.  
The evidence received after the January 1978 RO decision 
includes medical evidence of a diagnosis of chronic liver 
disease.  The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the claim and, 
when considered with the medical evidence raising a suspicion 
of hepatitis proximate to if not during service, the new 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, such evidence is new and material.  
It follows that the claim is reopened.




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for hepatitis is reopened.  
The appeal is granted to this extent only.


REMAND

The Board finds that additional development is required prior 
to the reopened claim being ripe for adjudication upon the 
merits.  As outlined above, the veteran has consistently 
indicated that he was treated for hepatitis during service, 
beginning approximately two years post-service.  Although 
service medical records do not document treatment, the Board 
finds the veteran's testimony credible to the extent that he 
claims that he had jaundice during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006).  And as he has 
indicated that he was hospitalized for such and diagnosed 
with hepatitis, the service medical records may be 
incomplete.  Under these circumstances, there is a duty to 
make another attempt to obtain such records.  38 C.F.R. 
§ 3.159(c)(2) (2007).   

It is pertinent to note that VA has a heightened duty to 
assist a veteran when his service medical records are missing 
through no fault of his own.  See Hayre v. West, 188 F.3d 
1327, 1332 (Fed. Cir. 1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  If medical records that were once in VA custody 
cannot be located, VA's heightened duty to assist includes 
searching for records from alternate sources.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) 
(citations omitted).  VA's efforts to obtain service 
department records must continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  38 C.F.R. § 3.159(c)(2).  

There is medical evidence of a current diagnosis of hepatitis 
C.  Given the history of in-service jaundice and treatment 
for hepatitis first reported proximate to service, there is a 
duty to provide a VA examination that includes an opinion 
regarding whether there is a nexus between a current 
diagnosis of hepatitis and service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As noted in the introduction, there is evidence that the 
veteran was scheduled for a VA examination for which he 
failed to report.  The record, however, does not include any 
notification to the veteran of the date, time and place of 
the examination.  Therefore, the Board cannot determine 
whether the veteran received proper notice regarding this 
examination.  The notification letter informing the veteran 
of the date, time and place of the examination scheduled 
pursuant to this instant remand must be included in the 
claims file.

Although the Board finds that the veteran provided consistent 
testimony regarding a diagnosis of hepatitis during service, 
the veteran has provided inconsistent statements regarding 
risk factors.  At the time of the November 1977 in-patient 
treatment, the veteran indicated that he had not used IV 
drugs.  At the time of the June 2005 VA treatment, however, 
the veteran reported using IV drugs prior to service.  
Service connection is not allowed, for claims filed after 
October 31, 1990, where the disability was the result of the 
veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105(a); 
38 C.F.R. §§ 3.1(m), 3.301.  

Further, in regard to risk factors, the only document in 
service indicating that the veteran had a tattoo is the 
report of medical history completed prior to separation from 
service; the veteran, however, has indicated that he obtained 
his tattoos both before and after, but not during, service.

In addition, the Board notes that the veteran was issued VCAA 
letters in September 2004 and March 2006.  As the claim has 
been reopened, however, the Board finds that the veteran 
should be issued an additional letter that addresses the 
evidence needed to substantiate the reopened claim for 
service connection for hepatitis.  See 38 C.F.R. § 3.159.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claim for service connection for 
hepatitis must be obtained for inclusion in the record.  
38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the veteran an 
additional notification letter regarding 
the reopened claim for service 
connection for hepatitis.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

The notification letter should inform 
the veteran of the evidence needed to 
substantiate the underlying claim.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claim for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
and (c) inform the veteran about the 
information and evidence the veteran is 
expected to provide.

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the benefit sought as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for hepatitis must be 
obtained for inclusion in the record.  

3.  The veteran should be scheduled for 
a VA examination to determine the 
approximate onset date and/or etiology 
of any currently diagnosed hepatitis.  
The claims file should be sent to the 
examiner.

Notice of the date, time and place of the 
examination must be sent to the veteran 
and the claims file must reflect that 
this was done.

Following a review of the service 
medical records, relevant post-service 
medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that any currently 
diagnosed hepatitis began during 
active service or is causally linked 
to any incident of or finding 
recorded during service?

The examiner should specifically 
indicate, to the extent possible, the 
etiology of the disease (i.e. tattoo, 
drug use).

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran's claim for 
service connection for hepatitis must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







The purpose of this remand is to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


